Exhibit 99.1 Contact: 1-800-882-0052 BlackRock Closed-End Funds Announce Date of 2011 Annual Meeting of Shareholders New York, February 4, 2011— The BlackRock Closed-End Funds listed below (each a "Fund" and collectively, the "Funds") announced today that each of their 2011 annual meetings of shareholders will be held on July 28, 2011. Additional information regarding deadlines for shareholder proposals made pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, as amended, and for shareholder proposals and director nominations made pursuant to the Funds' Bylaws, will be filed with the Securities and Exchange Commission by the Funds on a Current Report on Form 8-K. Trust Ticker BlackRock Apex Municipal Fund, Inc. APX BlackRock Build America Bond Trust BBN BlackRock California Municipal 2018 Term Trust BJZ BlackRock California Municipal Income Trust BFZ BlackRock Core Bond Trust BHK BlackRock Credit Allocation Income Trust III BPP BlackRock Credit Allocation Income Trust IV BTZ BlackRock Defined Opportunity Credit Trust BHL BlackRock Dividend Achievers™ Trust BDV BlackRock EcoSolutions Investment Trust BQR BlackRock Energy and Resources Trust BGR BlackRock Enhanced Dividend Achievers™ Trust BDJ BlackRock Floating Rate Income Trust BGT BlackRock Florida Municipal 2020 Term Trust BFO BlackRock Global Opportunities Equity Trust BOE BlackRock Health Sciences Trust BME BlackRock High Income Shares HIS BlackRock High Yield Trust BHY BlackRock Income Opportunity Trust, Inc. BNA BlackRock Income Trust, Inc. BKT BlackRock Municipal Income Investment Quality Trust BAF BlackRock Municipal Income Quality Trust BYM BlackRock International Growth and Income Trust BGY BlackRock Investment Quality Municipal Income Trust RFA BlackRock Investment Quality Municipal Trust, Inc. BKN BlackRock Limited Duration Income Trust BLW BlackRock Long-Term Municipal Advantage Trust BTA BlackRock Maryland Municipal Bond Trust BZM BlackRock MuniAssets Fund, Inc. MUA BlackRock Municipal 2018 Term Trust BPK BlackRock Municipal 2020 Term Trust BKK BlackRock Municipal Bond Investment Trust BIE BlackRock Municipal Bond Trust BBK BlackRock Municipal Income Investment Trust BBF BlackRock Municipal Income Trust II BLE 1 Trust Ticker BlackRock Municipal Income Trust BFK BlackRock New Jersey Investment Quality Municipal Trust, Inc. RNJ BlackRock New Jersey Municipal Bond Trust BLJ BlackRock New Jersey Municipal Income Trust BNJ BlackRock New York Municipal Income Quality Trust BSE BlackRock New York Investment Quality Municipal Trust, Inc. RNY BlackRock New York Municipal 2018 Term Trust BLH BlackRock New York Municipal Bond Trust BQH BlackRock New York Municipal Income Trust II BFY BlackRock New York Municipal Income Trust BNY BlackRock Real Asset Equity Trust BCF BlackRock S&P Quality Rankings Global Equity Managed Trust BQY BlackRock Strategic Bond Trust BHD BlackRock Strategic Dividend Achievers™ Trust BDT BlackRock Virginia Municipal Bond Trust BHV The BlackRock Pennsylvania Strategic Municipal Trust BPS BlackRock Corporate High Yield Fund III, Inc. CYE BlackRock Corporate High Yield Fund V, Inc. HYV BlackRock Corporate High Yield Fund VI, Inc. HYT BlackRock Corporate High Yield Fund, Inc. COY BlackRock Credit Allocation Income Trust I, Inc. PSW BlackRock Credit Allocation Income Trust II, Inc. PSY BlackRock Debt Strategies Fund, Inc. DSU BlackRock Diversified Income Strategies Fund, Inc. DVF BlackRock Enhanced Capital and Income Fund, Inc. CII BlackRock Enhanced Government Fund, Inc. EGF BlackRock Floating Rate Income Strategies Fund II, Inc. FRB BlackRock Floating Rate Income Strategies Fund, Inc. FRA BlackRock Muni Intermediate Duration Fund, Inc. MUI BlackRock Muni New York Intermediate Duration Fund, Inc. MNE BlackRock MuniEnhanced Fund, Inc. MEN BlackRock MuniHoldings California Quality Fund, Inc. MUC BlackRock MuniHoldings Fund II, Inc. MUH BlackRock MuniHoldings Fund, Inc. MHD BlackRock MuniHoldings Quality Fund II, Inc. MUE BlackRock MuniHoldings Quality Fund, Inc. MUS BlackRock MuniHoldings Investment Quality Fund MFL BlackRock MuniHoldings New Jersey Quality Fund, Inc. MUJ BlackRock MuniHoldings New York Quality Fund, Inc. MHN BlackRock MuniVest Fund II, Inc. MVT BlackRock MuniVest Fund, Inc. MVF BlackRock MuniYield Arizona Fund, Inc. MZA BlackRock MuniYield California Fund, Inc. MYC BlackRock MuniYield California Quality Fund, Inc. MCA BlackRock MuniYield Fund, Inc. MYD BlackRock MuniYield Quality Fund III, Inc. MYI 2 Trust Ticker BlackRock MuniYield Investment Quality Fund MFT BlackRock MuniYield Investment Fund MYF BlackRock MuniYield Michigan Quality Fund II, Inc. MYM BlackRock MuniYield Michigan Quality Fund, Inc. MIY BlackRock MuniYield New Jersey Fund, Inc. MYJ BlackRock MuniYield New Jersey Quality Fund, Inc. MJI BlackRock MuniYield New York Quality Fund, Inc. MYN BlackRock MuniYield Pennsylvania Quality Fund MPA BlackRock MuniYield Quality Fund II, Inc. MQT BlackRock MuniYield Quality Fund, Inc. MQY BlackRock Senior High Income Fund, Inc. ARK The Massachusetts Health & Education Tax-Exempt Trust MHE The BlackRock Strategic Municipal Trust BSD BlackRock provides periodic updates on the Funds which can be found on a dedicated web page located in the “Closed-End Funds” section of www.blackrock.com. About BlackRock BlackRock is a leader in investment management, risk management and advisory services for institutional and retail clients worldwide. At December 31, 2010, BlackRock’s AUM was $3.561 trillion. BlackRock offers products that span the risk spectrum to meet clients’ needs, including active, enhanced and index strategies across markets and asset classes. Products are offered in a variety of structures including separate accounts, mutual funds, iShares® (exchange traded funds), and other pooled investment vehicles. BlackRock also offers risk management, advisory and enterprise investment system services to a broad base of institutional investors through BlackRock Solutions®. Headquartered in New York City, as of December 31, 2010, the firm has approximately 9,100 employees in 25 countries and a major presence in key global markets, including North and South America, Europe, Asia, Australia and the Middle East and Africa. For additional information, please visit the firm’s website at www.blackrock.com. Forward-Looking Statements This press release, and other statements that BlackRock may make, may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act, with respect to BlackRock’s future financial or business performance, strategies or expectations. Forward-looking statements are typically identified by words or phrases such as “trend,” “potential,” “opportunity,” “pipeline,” “believe,” “comfortable,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “position,” “assume,” “outlook,” “continue,” “remain,” “maintain,” “sustain,” “seek,” “achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions. BlackRock cautions that forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time.Forward-looking statements speak only as of the date they are made, and BlackRock assumes no duty to and does not undertake to update forward-looking statements.Actual results could differ materially from those anticipated in forward-looking statements and future results could differ materially from historical performance. With respect to each Fund, the following factors, among others, could cause actual events to differ materially from forward-looking statements or historical performance: (1) changes and volatility in political, 3 economic or industry conditions, the interest rate environment, foreign exchange rates or financial and capital markets, which could result in changes in demand for the Fund or in the Fund’s net asset value; (2) the relative and absolute investment performance of the Fund and its investments; (3) the impact of increased competition; (4) the unfavorable resolution of any legal proceedings; (5) the extent and timing of any distributions or share repurchases; (6) the impact, extent and timing of technological changes; (7) the impact of legislative and regulatory actions and reforms, including the recently approved Dodd-Frank Wall Street Reform and Consumer Protection Act, and regulatory, supervisory or enforcement actions of government agencies relating to the Fund or BlackRock, as applicable; (8) terrorist activities, international hostilities and natural disasters, which may adversely affect the general economy, domestic and local financial and capital markets, specific industries or BlackRock; (9) BlackRock’s ability to attract and retain highly talented professionals; (10) BlackRock’s success in maintaining secondary market support for the Fund; (11) the impact of BlackRock electing to provide support to its products from time to time; (12) the impact of problems at other financial institutions or the failure or negative performance of products at other financial institutions; and (13) the ability of BlackRock to integrate the operations of Barclays Global Investors. The Annual and Semi-Annual Reports and other regulatory filings of the Funds with the Securities and Exchange Commission (“SEC”) are accessible on the SEC's website at www.sec.gov and on BlackRock’s website at www.blackrock.com, and may discuss these or other factors that affect the Funds. The information contained on our website is not a part of this press release. ### 4
